
	

116 S2599 IS: Seeding Rural Resilience Act
U.S. Senate
2019-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2599
		IN THE SENATE OF THE UNITED STATES
		
			October 15, 2019
			Mr. Tester (for himself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Department of Agriculture
			 Reorganization Act of
			 1994 to provide assistance to manage farmer and rancher stress and for the
			 mental health of individuals in rural areas, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Seeding Rural Resilience Act.
 2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Agriculture. 3.FindingsCongress finds that—
 (1)according to the Centers for Disease Control and Prevention, the suicide rate is 45 percent greater in rural areas of the United States than the suicide rate in urban areas of the United States;
 (2)farmers face social isolation, the potential for financial losses, barriers to seeking mental health services, and access to lethal means to commit suicide; and
 (3)as commodity prices fall and farmers face uncertainty, reports of farmer suicides are increasing. 4.Public service announcement campaign to address farm and ranch mental health (a)In generalThe Secretary, in consultation with the Secretary of Health and Human Services, shall carry out a public service announcement campaign to address the mental health of farmers and ranchers.
 (b)RequirementsThe public service announcement campaign under subsection (a) shall include television, radio, print, outdoor, and digital public service announcements.
 (c)ContractorThe Secretary may enter into a contract or other agreement with a third party to carry out the public service announcement campaign under subsection (a).
 (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $3,000,000, to remain available until expended.
			5.Employee training program to manage farmer and rancher stress
 (a)In generalSubtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6912 et seq.) is amended by adding at the end the following:
				
					224B.Employee training program to manage farmer and rancher stress
 (a)In generalThe Secretary shall establish a voluntary program to train employees of the Farm Service Agency, the Risk Management Agency, and the Natural Resources Conservation Service in the management of stress experienced by farmers and ranchers, including the detection of stress and suicide prevention.
 (b)RequirementNot later than 180 days after the date on which the Secretary submits a report on the results of the pilot program being carried out by the Secretary as of the date of enactment of this section to train employees of the Department in the management of stress experienced by farmers and ranchers, and based on the recommendations contained in that report, the Secretary shall develop a training program to carry out subsection (a).
 (c)ReportNot less frequently than once every 2 years, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the implementation of this section..
			(b)Conforming amendments
 (1)Subtitle A of the Department of Agriculture Reorganization Act of 1994 is amended by redesignating section 225 (7 U.S.C. 6925) as section 224A.
 (2)Section 296(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended by adding at the end the following:
					
 (11)The authority of the Secretary to carry out section 224B.. 6.Task force for assessment of causes of mental stress and best practices for response (a)In generalThe Secretary shall convene a task force of agricultural and rural stakeholders at the national, State, and local levels—
 (1)to assess the causes of mental stress in farmers and ranchers; and (2)to identify best practices for responding to that mental stress.
 (b)Submission of reportNot later than 1 year after the date of enactment of this Act, the task force convened under subsection (a) shall submit to the Secretary a report containing the assessment and best practices under paragraphs (1) and (2), respectively, of subsection (a).
 (c)CollaborationIn carrying out this section, the task force convened under subsection (a) shall collaborate with nongovernmental organizations and State and local agencies.
			
